MARSH, District Judge.
The petitioner, Verle G. Conard, has filed a petition for mandamus or injunction against the State of Maryland in forma pauperis. Apparently, he is presently confined in the State Correctional Institution at Pittsburgh, Pennsylvania. He avers that he is being denied due process of law in that the State of Maryland has deprived him of the right to a speedy and public trial. He states that “its [sic] been over three (3) years since the crime was committed, if I wait much longer my witnesses may not be located * * *»
Attached to his petition is a “Motion to Show Cause and Application for Writ of Habeas Corpus Ad Prosequendum” addressed to Carrol County Courthouse, Maryland, in which he asked the Maryland Court to cause him to be brought to Maryland to stand trial. This motion and application for the writ were denied by the Circuit Court for Carrol County on the grounds that the Court was without jurisdiction to issue a writ of habeas corpus to be executed beyond the territorial limits of the court.
It is our opinion that this federal court does not have jurisdiction to compel the State of Maryland to take steps to remove a Pennsylvania prisoner to Maryland for trial. Whether the Pennsylvania state prison authorities would honor a writ of habeas corpus ad prosequendum issued out of the Court in Maryland cannot be known to this federal court. Such transactions are a matter of comity between the states, over which a federal court has no control.
*57We express no opinion as to the constitutional rights of petitioner if it happens that he is tried and convicted on the indictment in Carrol County, Maryland, after his release from Pennsylvania custody and at a time when his witnesses cannot be located or he is otherwise prejudiced by the lapse of time.
An appropriate order will be entered.
ORDER OF COURT
And now, to-wit, this 23rd day of April, 1963, after due consideration, it is ordered that the application of Verle G. Conard to file his petition for mandamus •or injunction against the State of Maryland in forma pauperis be and the same hereby is granted, and the Clerk is directed to file same; and
It is further ordered that the said petition be and the same hereby is denied.